ADetailed Action
This office action has been issued in response to a request for continued examination filed 3/26/2021 and Examiner’s Interview conducted 4/29/2021.  Claims 1-2, 8 and 11-12 were amended. Claims 3-4 and 13-14 were canceled. Claims 1-2, 5-12 and 15-17 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christine McCarthy, Reg. No. 41844, on 4/29/2021.
Claim 8 has been amended.  
This application has been amended as follows:
In the claims:

8. (Currently Amended) A system for providing security for an initial contact made between a mobile device and a transportation vehicle device of a transportation vehicle, the transportation vehicle device having a symmetric key introduced by a trusted entity, wherein the system comprises: 
software stored on a non-transitory computer readable medium, which software, when run on a processor facilitates use of the symmetric key for communication between the mobile device and the transportation vehicle device; 
a control device configured to implement pairing processes for establishing a connection between the transportation vehicle device and the mobile device using the symmetric key based on the software that performs operations to facilitate use of the symmetric key for communication between the mobile device and the transportation vehicle device, -3-U.S. Patent Application No. 165/767,664 Attorney Docket No.: 52461-275912 
wherein the system introduces the symmetric key into the mobile device by the trusted entity by installation of a program in the mobile device prior to initial contact between the mobile device and the transportation device, performs a key exchange procedure in response to contact being made, wherein the key exchange procedure is performed directly between the mobile device and the transportation vehicle device, the key exchange procedure resulting in a shared key in the mobile device and in the transportation vehicle device, generates a first signature with the symmetric key using the shared key in the mobile device, generates a second signature with the symmetric key using the shared key in the transportation vehicle device, transmits the first signature to the transportation vehicle device and the second signature to the mobile device so as to exchange signatures therebetween, authenticates the transportation vehicle device by cryptographic verification of the second signature with the symmetric key in the mobile device, authenticates the mobile device by cryptographic verification of the first signature with the symmetric key in the transportation vehicle device, and continues the contact-making process only in response to mutual successful authentication, 
wherein, during the key exchange procedure, generation of the first and second signatures and authentication of the transportation vehicle device and the mobile device by cryptographic verification are performed without physical access to the transportation vehicle device inside the transportation vehicle by a user associated with the mobile device.

Response to Arguments
Applicant’s amendments, filed 3/26/2021, to claims 1 and 8 correcting the claim to recite “wherein the key exchange procedure is performed directly between the mobile device and the transportation vehicle device” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claims 1 and 8, as filed in (12) of the Non-Final Office action filed 1/4/2021, is withdrawn.  
Applicant’s amendments, filed 3/26/2021, to claim 2 correcting the claim to recite “the symmetric key is introduced into the transportation vehicle device during production of the transportation vehicle device” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 2, as filed in (12) of the Non-Final Office action filed 1/4/2021, is withdrawn.  
Applicant’s amendments, filed 3/26/2021, to claim 11 correcting the claim to recite “wherein the computer unit is configured to carry out” is sufficient to overcome the 
Applicant’s arguments, see pages 6-9 in Remarks, filed 3/26/2021, with respect to amended claims 1 and 8 and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Peirce (US 2014/0270172 A1) in view of Nix (US 2015/0143125 A1), further in view of Shanmugam (US 2015/0281362 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Examiner Note
The “control device” recited at least in claim 8, has been interpreted as a hardware structure in view of the applicant’s own specification. See at least paragraph [00046].

Allowable Subject Matter
Claims 1-2, 5-12 and 15-17 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 8 are allowed for reasons argued by applicant in pages 6-9 of the Remarks, filed 3/26/2021, and for reasons explained below.

Peirce (prior art on the record) teaches a method for establishing secure communication between a mobile device and a vehicle telematics unit (VTU) which holds a shared common key sent by a wireless service provider. The shared common key is also shared with the mobile device. Once short range wireless communication is established between the mobile device and the VTU, a VTU identifier is shared between the mobile device and VTU. A signature is then generated in both the mobile device and the VTU and signed massages are exchanged. The mobile device and VTU are authenticated via validation of the exchanged signatures and a secure communication channel is established.
Nix (prior art on the record) teaches a method of performing a Diffie Hellman key exchange procedure between a module and a wireless network, resulting in a shared network key.
Shanmugam (prior art on the record) teaches a method of signing a notarization token with a stored symmetric key and validating the signature using the symmetric key.
Additionally, Link (US 2016/0344747 A1), teaches a method of authenticating a telematics device of a vehicle with a pc, smartphone, or tablet by use of security keys.
Additionally, Petel (US 2017/0347266 A1), teaches a method for automatic recognition between a smartphone and a vehicle which are capable of communicating via a BLE protocol and authenticating the device by means of an identification key.

None of the prior art of record cited above teaches the non-obvious features of the present invention: “introducing the symmetric key into the mobile device by the trusted entity by installation of a program in the mobile device prior to initial contact between the mobile device and the transportation device;”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-2, 5-12 and 15-17 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438 

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
.